Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20   Page 1 of 29 PageID 171
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20   Page 2 of 29 PageID 172
 Trials@uspto.gov                                                Paper 35
 571-272-7822                                          Date: May 12, 2020


         UNITED STATES PATENT AND TRADEMARK OFFICE


          BEFORE THE PATENT TRIAL AND APPEAL BOARD


                    LURACO HEALTH & BEAUTY, LLC,
                              Petitioner,

                                    v.

                     LEXOR MANUFACTURING, LLC,
                            Patent Owner.
                            ____________

                             IPR2019-00204
                            Patent RE46,655 E




 Before MEREDITH C. PETRAVICK, RICHARD H. MARSCHALL, and
 ALYSSA A. FINAMORE, Administrative Patent Judges.

 MARSCHALL, Administrative Patent Judge.




                              JUDGMENT
                          Final Written Decision
              Determining No Challenged Claims Unpatentable
                            35 U.S.C. § 318(a)
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20          Page 3 of 29 PageID 173
 IPR2019-00204
 Patent RE46,655 E

                                 INTRODUCTION
       Luraco Health & Beauty, LLC (“Petitioner”) filed a Petition (Paper 1,
 “Pet.”) requesting institution of an inter partes review of claims 4–74 of
 U.S. Patent No. RE46,655 E (Ex. 1001, “the ’655 patent”). Lexor
 Manufacturing, LLC (“Patent Owner”) filed a Preliminary Response. Paper
 5. Pursuant to 35 U.S.C. § 314, we instituted an inter partes review of
 claims 4–74 of the ’655 patent on all presented challenges. Paper 12. After
 institution, Patent Owner filed a Corrected Response (Paper 21, “PO
 Resp.”), to which Petitioner filed a Reply (Paper 27, “Pet. Reply”), and
 Patent Owner filed a Sur-reply (Paper 28, “PO Sur-reply”). An oral hearing
 in this proceeding was held on February 12, 2020; a transcript of the hearing
 is included in the record (Paper 34, “Tr.”).
       We have jurisdiction under 35 U.S.C. § 6. This Final Written
 Decision is issued pursuant to 35 U.S.C. § 318(a) and 37 C.F.R. § 42.73.
 For the reasons that follow, we determine that Petitioner has not shown by a
 preponderance of the evidence that any of claims 4–74 of the ’655 patent are
 unpatentable.

                                 BACKGROUND
       A.      Real Parties in Interest
       Petitioner states that its real parties in interest are itself and Luraco,
 Inc. Pet. 1. Patent Owner states that it is the sole real party in interest.
 Paper 4, 2.
       B.      Related Matters
       The parties indicate that the ’655 patent has been asserted in Luxor
 Manufacturing, LLC v. Luraco, Inc. & Luraco Health Beauty, LLC., No. 3-
 18-cv-01933-N (N.D. Tex. filed July 27, 2018). Pet. 1; Paper 4, 2.


                                          2
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20      Page 4 of 29 PageID 174
 IPR2019-00204
 Patent RE46,655 E

       C.    The ’655 Patent
       The ’655 patent was reissued on January 2, 2018, from a reissue
 application filed on July 30, 2015. Ex. 1001, code (22), (45). The ’655
 patent “relates to a water jet mechanism and method of use in a pedicure and
 more particularly, to a motor in a housing having a cap.” Id. at 1:34–36.
 Figures 3 and 5 of the ’655 patent are reproduced below.




                                       3
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20       Page 5 of 29 PageID 175
 IPR2019-00204
 Patent RE46,655 E




       Figure 3 is “an exploded view of the . . . invention” of the ’655 patent.
 Ex. 1001, 3:14. Figure 5 is “a cross section view showing the mounting of
 the housing in the basin.” Id. at 3:17–18. The following parts of the jet
 pump are depicted in Figure 3 (moving from left to right): cap 32; rotor 28
 with vanes 30; housing 14 with enlarged shoulder 18, stator 26, and threads
 16; seal rings 22, 24; and screw ring 20. Id. at 4:3–10, 4:19–20, 4:32–33,
 4:52. Figure 5 depicts basin 12 sandwiched between seal rings 22, 24, when
 housing 14 is mounted in basin 12. Id. at 4:7–16. Cap 32 includes water
 inlet opening 24 and three outlets 36. Id. at 4:54–58. Stator 26 receives
 rotor 28, which includes central bore 44 for receiving post 46 of housing 14.
 Id. at 4:25–29. When the motor is energized, rotor 28 and vanes 30 rotate,
 drawing water in through inlet 34, through spaces adjacent the interior of cap
 32 and a portion of housing 14, and out through outlets 36. Id. at 4:33–36,
 5:6–12. According to the ’655 patent, the disclosed structure allows for
 quick and effective cleaning of the pump parts between users of a pedicure

                                       4
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20        Page 6 of 29 PageID 176
 IPR2019-00204
 Patent RE46,655 E

 chair, without the need to include piping systems that are difficult to clean.
 Id. at 1:63–67, 2:5–6, 5:51–53, 6:21–34.
       D.      Challenged Claims
       Petitioner challenges all of the reissued claims of the ’655 patent—
 claims 4–74. Of those, claims 4 and 15 are independent. Claim 4 is
 reproduced below.
          4. A jet pump configured to be mounted in a basin of a
       pedicure chair or in a whirlpool bath wherein water is circulated,
       the jet pump comprising:
            a housing supporting a motor having a stator and a rotor and
               configured to rotatingly drive a plurality of vanes about an
               axis, the housing comprising a shoulder configured to
               mount the housing to a wall of the pedicure chair or
               whirlpool bath so that a housing front part extends into the
               basin;
            a cap having an outer surface and an inner surface, the cap
               releasably engaged with the housing front part so as to
               define a pump chamber between the cap inner surface and
               a surface of the housing front part, the cap comprising a
               plurality of spaced-apart holes formed through the cap and
               defining an inlet aligned with the axis, and an outlet
               opening through the cap inner surface, the outlet opening
               being radially spaced from the inlet;
            the plurality of vanes disposed within the pump chamber and
               rotatable by the rotor to draw water axially through the
               inlet and direct the water radially and out the outlet
               opening;
            the surface of the housing front part within the pump chamber
               comprising a flat portion and an outer portion, the outer
               portion extending in a direction transverse to the flat
               portion and terminating at an outer edge, the outer edge
               forming an unbroken circle, and when the cap is engaged
               with the housing front part the outer edge engages the cap
               inner surface and the outlet opening of the cap is adjacent
               the outer edge; and


                                         5
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20         Page 7 of 29 PageID 177
 IPR2019-00204
 Patent RE46,655 E

              a first point along the cap inner surface being defined at the
                  inlet, a second point along the cap inner surface being
                  defined adjacent the outlet opening, the first point and
                  second point being spaced radially and axially relative to
                  one another.
 Ex. 1001, 7:13–47 (italics omitted).
         E.      Asserted Grounds
         Petitioner asserts that claims 4–74 are unpatentable on the following
 grounds (Pet. 2):

     Claim(s) Challenged        35 U.S.C. §            Reference(s)/Basis
     4–14, 24–30, 32–34,
                                  103(a)        Chang,1 Laing ’0492
     36–48, 50–54
     15–23, 31, 35, 49,
                                  103(a)        Chang, Laing ’049, Laing ’2753
     55–74

         Petitioner also relies on the Declaration of Dr. David Allan Hullender.
 Ex. 1009 (“Hullender Declaration”). Patent Owner deposed and
 cross-examined Dr. Hullender, and submits a transcript of the deposition.
 Ex. 2020.
         Patent Owner relies on the Declaration of Dr. Michael Johnson (Ex.
 2004) and the Second Declaration of Dr. Michael Johnson (Ex. 2021).
 Petitioner deposed and cross-examined Dr. Johnson, and submits a transcript
 of the deposition. Ex. 1025.




 1
   U.S. Patent No. 6,836,908 B1, issued Jan. 4, 2005 (Ex. 1010) (“Chang”).
 2
   U.S. Patent No. 5,143,049, issued Sept. 1, 1992 (Ex. 1011) (“Laing ’049”).
 3
   U.S. Patent No. 5,941,275, issued Aug. 24, 1999 (Ex. 1012) (“Laing
 ’275”).

                                           6
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20         Page 8 of 29 PageID 178
 IPR2019-00204
 Patent RE46,655 E

                                   ANALYSIS
       A.     Legal Standards
       To prevail in its challenges, Petitioner must prove unpatentability by a
 preponderance of the evidence. 35 U.S.C. § 316(e) (2012); 37 C.F.R.
 § 42.1(d) (2018). “In an [inter partes review], the petitioner has the burden
 from the onset to show with particularity why the patent it challenges is
 unpatentable.” Harmonic Inc. v. Avid Tech., Inc., 815 F.3d 1356, 1363 (Fed.
 Cir. 2016) (citing 35 U.S.C. § 312(a)(3) (requiring inter partes review
 petitions to identify “with particularity . . . the evidence that supports the
 grounds for the challenge to each claim”)). This burden of persuasion never
 shifts to Patent Owner. See Dynamic Drinkware, LLC v. Nat’l Graphics,
 Inc., 800 F.3d 1375, 1378 (Fed. Cir. 2015) (discussing the burdens of proof
 in an inter partes review).
       A claim is unpatentable under 35 U.S.C. § 103(a) if the differences
 between the subject matter sought to be patented and the prior art are such
 that the subject matter as a whole would have been obvious at the time the
 invention was made to a person of ordinary skill in the art (“POSITA”) to
 which said subject matter pertains. KSR Int’l Co. v. Teleflex Inc., 550 U.S.
 398, 406 (2007). The question of obviousness is resolved on the basis of
 underlying factual determinations including: (1) the scope and content of the
 prior art; (2) any differences between the claimed subject matter and the
 prior art; (3) the level of ordinary skill in the art; and (4) objective evidence
 of nonobviousness. See Graham v. John Deere Co., 383 U.S. 1, 17–18
 (1966).




                                         7
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20         Page 9 of 29 PageID 179
 IPR2019-00204
 Patent RE46,655 E

       B.     Level of Ordinary Skill in the Art
       The level of skill in the art is “a prism or lens” through which we view
 the prior art and the claimed invention. Okajima v. Bourdeau, 261 F.3d
 1350, 1355 (Fed. Cir. 2001). “The person of ordinary skill in the art is a
 hypothetical person who is presumed to have known the relevant art” at the
 time of the invention. In re GPAC, Inc., 57 F.3d 1573, 1579 (Fed. Cir.
 1995). Factors that may be considered in determining the level of ordinary
 skill in the art include, but are not limited to, the types of problems
 encountered in the art, the sophistication of the technology, and educational
 level of active workers in the field. Id. In a given case, one or more factors
 may predominate. Id.
       Petitioner contends that a person having ordinary skill in the art would
 have a “Bachelor’s degree in mechanical engineering and/or some
 experience in connection with mechanical and electrical apparatuses and
 processes used in fluid pumps at the time.” Pet. 3. Patent Owner agrees that
 one of ordinary skill in the art would have practical experience in pump
 design, and alleges that such experience includes familiarity “with the
 objectives of pump designs,” such that the person “will understand that a
 pump should not be designed to be less efficient than it could be unless there
 is a compelling reason to do so.” PO Resp. 5–6. Patent Owner also alleges
 that “[t]o that end, a POSITA would understand that a pump’s objective is to
 get the pumped media through and out of the pump rather than maintaining
 the media within the pump.” Id. at 6 (citing Ex. 2020, 24:8–13, 161:1–7;
 Ex. 2021 ¶ 2).
       The parties’ proposals do not differ in any respect that would suggest
 our determination on this issue would impact any of our findings in this



                                         8
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20         Page 10 of 29 PageID 180
  IPR2019-00204
  Patent RE46,655 E

  case. See Tr. 20:14–16 (Petitioner’s counsel agreeing that the issues in this
  case do not turn on which proposal for the level of ordinary skill in the art
  that we adopt). Patent Owner does not take issue with Petitioner’s proposal,
  but adds its own interpretations of what one of ordinary skill in the art would
  be “familiar with” and “understand” based on experience in pump design.
  See PO Resp. 5–6. Although Patent Owner’s assertions may accurately
  depict the knowledge and understanding of such a person, those details need
  not be included in an assessment of the level of ordinary skill in the art
  focused on educational or experiential background in the art. Based on the
  full record before us, because the asserted references describe the problems
  and solutions of “mechanical and electrical apparatuses and processes used
  in fluid pumps” (Pet. 3), we adopt Petitioner’s proposal, which is consistent
  with the prior art of record, and apply this definition in our analysis.
        C.     Claim Construction
        In this inter partes review, claim terms in an unexpired patent are
  interpreted according to their broadest reasonable construction in light of the
  specification of the patent in which they appear. 37 C.F.R. § 42.100(b)
  (2018); Cuozzo Speed Techs. LLC v. Lee, 136 S. Ct. 2131, 2144–46 (2016)
  (upholding the use of the broadest reasonable interpretation standard).4 We
  need only construe claim terms to the extent necessary to resolve the
  determinative issues in this inter partes review. Vivid Techs., Inc. v. Am.


  4
    On October 11, 2018, the Office revised its rules to harmonize the Board’s
  claim construction standard with that used in federal district court. Changes
  to the Claim Construction Standard for Interpreting Claims in Trial
  Proceedings Before the Patent Trial and Appeal Board, 83 Fed. Reg. 51,340
  (Oct. 11, 2018) (now codified at 37 C.F.R. pt. 42 (2019)). This rule change,
  however, applies to petitions filed on or after November 13, 2018, so the
  revised claim construction standard does not apply to this proceeding. Id.

                                          9
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20        Page 11 of 29 PageID 181
  IPR2019-00204
  Patent RE46,655 E

  Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999) (construing explicitly
  only those claim terms in controversy and only to the extent necessary to
  resolve the controversy); see also Nidec Motor Corp. v. Zhongshan Broad
  Ocean Motor Co., 868 F.3d 1013, 1017 (Fed. Cir. 2017) (applying Vivid
  Techs. in the context of an inter partes review).
        Petitioner proposes constructions for several claim limitations. Pet. 8.
  Patent Owner “submits that the claim limitations are understandable in their
  current form in light of the disclosure and context” and “requests that the
  limitations be given their plain and ordinary meaning.” PO Resp. 84. Patent
  Owner also provides alternative constructions for the claim limitations
  construed by Petitioner. Id. at 84–86.
        Although both parties provide potential constructions for a number of
  claim terms, the parties agree that we need not construe any claim terms to
  resolve the issues in this case. PO Resp. 84; Tr. 20:3–9 (Petitioner’s counsel
  stating, “I don’t think we need any claim construction. I think they’re pretty
  clear.”). We determine that no express interpretation is required for any
  claim term.
        D.      Obviousness Based on Chang and Laing ’049
        Petitioner challenges claims 4–14, 24–30, 32–34, 36–48, and 50–54
  under 35 U.S.C. § 103 as unpatentable over Chang and Laing ’049. Pet. 2,
  25–106. For these challenges, Petitioner cites to the asserted references and
  Dr. Hullender’s testimony. Id. Patent Owner, relying on Dr. Johnson’s
  testimony, contends that Petitioner’s proposed combination of Chang and
  Laing ’049 lacks an adequate foundation. PO Resp. 6–61. Patent Owner
  also contends that the combination fails to disclose all of the limitations of
  certain claims. Id. at 61–83.



                                         10
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20       Page 12 of 29 PageID 182
  IPR2019-00204
  Patent RE46,655 E

               1.     Chang
        Chang discloses a water circulation device that “offers a simple and
  inexpensive way to circulate water for a better sanitary effect.” Ex. 1010,
  1:6–9. Figures 1 and 3 of Chang are reproduced below.




                                       11
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20         Page 13 of 29 PageID 183
  IPR2019-00204
  Patent RE46,655 E

        Figure 1 is an assembly view of Chang’s invention. Ex. 1010, 1:54.
  Figure 3 is a cross-sectional view of Chang’s invention. Id. at 1:56–57.
  Figure 1 depicts, from left to right: hood 1 having water inlet holes 111 and
  water outlet hole 112; water outlet plate 2 with passing hole 22; revolving
  plate 3 with protruding stripes 31 and axis hole 32; container 4 with hole
  path 43; and back base 5 having base containing chamber 51 that contains
  container 4. Id. at 1:62–2:1, 2:10, 2:22–28, 2:34–35, 2:47–49. Axis A of a
  motor connects to axis hole 32 of revolving plate 3 so that as the motor
  rotates, revolving plate 3 and protruding stripes 31 rotate to draw water
  through inlet holes 111, through passing hole 22, to hole path 43 (via hole 45
  in wall 44), and through water outlet hole 112. Id. at 2:34–37, 2:64–3:8.
  According to Chang, the disclosed structure avoids the use of pipes, which
  are difficult to clean, and provides for easier cleaning of the circulation
  device. Id. at 3:19–25.
               2.     Laing ’049
        Laing ’049 relates “to a recirculation pump used to maintain a flow of
  hot water” in a distribution system that provides hot water from a water
  heater to various taps. Ex. 1011, 1:10–15, Figs. 1, 4. Figure 6 of Laing ’049
  is reproduced below.




                                         12
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20       Page 14 of 29 PageID 184
  IPR2019-00204
  Patent RE46,655 E




        Figure 6 is a front elevation view of Laing ’049’s recirculation pump.
  Ex. 1011, 2:13. Figure 6 depicts impeller 16 having linear vanes 17
  surrounded by annular channel 18, and output port 19. Id. at 3:2–8. When
  compared to the prior art pump described by Laing ’049, the disclosed
  pump: has a smaller diameter for impeller 16, creating a larger annular
  channel 18; includes linear rather than bent vanes; and has a larger output
  port 19. Id.; see also id. at Figs. 2, 3, 5, 6. Figure 6 also shows backflow 20
  entering through outlet port 19 and moving toward impeller 16. Id. at 3:7–
  15. Figure 7 shows another design having enlarged annular channel 21
  surrounding impeller 22, and enlarged outlet port 23. Id. at 3:15–19, Fig. 7.
  According to Laing ’049, the changes in its design over the prior art—
  straight vanes, larger annular channel, and larger output port—lessen the
  effect of any backflow 20 to the point that the conventional check valve in
  the recirculation system can be eliminated. Id. at 2:59–62, 3:10–20, Figs. 1,
  4. Laing ’049 explains that the removal of the check valve allows for the
  use of a lower power pump, which compensates for any drop in efficiency




                                        13
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20        Page 15 of 29 PageID 185
  IPR2019-00204
  Patent RE46,655 E

  and throughput that the changes may introduce. Id. at 1:47–50, 2:59–68,
  3:8–15.
               3.      Independent Claim 4
                       a)   The Parties’ Positions as to the Combination of
                            Chang and Laing ’049
        Patent Owner focuses its argument as to claim 4 on the propriety of
  Petitioner’s proposed combination. PO Resp. 6–61. We therefore focus on
  Petitioner’s argument that one of ordinary skill in the art would have been
  motivated to modify Chang with Laing ’049’s teachings to arrive at the
  claimed invention.
        Petitioner raises several arguments in support of its proposed
  modification of Chang in view of Laing ’049. See Pet. 25–49. First,
  Petitioner stresses the known water flow through Chang; the allegedly
  similar technology disclosed by Chang, Laing ’049, and the ’655 patent; and
  the alleged commonality of configurations of Chang and Laing ’049. Id. at
  25–34. Petitioner then turns to two teachings of Laing ’049 that Petitioner
  argues provides lower power consumption and improved flow, such that one
  of ordinary skill in the art would have been motivated to apply those
  teachings to Chang. Id. at 34–39. The first teaching involves enlarging the
  annular space surrounding the impeller vanes. Id. at 34–36 (citing Ex. 1009
  ¶¶ 117–121; Ex. 1011, 1:53–63, 3:1–7, 3:15–20, Figs. 3, 6, 7). The second
  teaching involves replacing an “outlet slot axially aligned to vane ends with
  straight-wall annular channel to outlet.” Id. at 37–39 (emphasis omitted)
  (citing Ex. 1009 ¶¶ 122–125; Ex. 1011, Figs. 2, 3, 5–7). Petitioner contends
  that the straight-wall annular channel to the outlet results from enlarging
  Laing ’049’s outlet port 23 and moving it axially away from impeller 22, as



                                        14
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20        Page 16 of 29 PageID 186
  IPR2019-00204
  Patent RE46,655 E

  shown in Figure 7, “such that the outlet is no longer axially aligned to the
  impeller vanes.” Id. at 37 (citing Ex. 1009 ¶ 122).
        Petitioner argues that one of ordinary skill in the art would have been
  motivated to implement Laing ’049’s first and second teachings in Chang to
  reduce power consumption and improve flow. Pet. 39–40 (citing Ex. 1009
  ¶¶ 126–127). Petitioner also asserts that after implementing changes based
  on Laing ’049’s flow path, “the POSITA will know that the holes 45 and 43
  of Chang are not needed and can be closed” and “flow through the chamber
  51 of Chang is not needed.” Id. at 40 (citing Ex. 1009 ¶ 127). Petitioner
  sets forth how it proposes to modify Chang with Laing ’049’s teachings,
  including alterations of Chang’s flow path based on Laing ’049’s teachings.
  Id. at 39–49 (citing Ex. 1009 ¶¶ 126–137; Ex. 1010, 2:22–28, Fig. 3; Ex.
  1011, Fig. 7). For example, Petitioner contends that by enlarging the
  annular space surrounding the impeller vanes as taught by Laing ’049’s first
  teaching, Chang’s “[c]hamber 51 is not needed; thus holes 43 and 45 are not
  needed” and are eliminated from Chang. Id. at 45 (citing Ex. 1009 ¶ 133),
  67 (citing Ex. 1009 ¶¶ 174–177) (“A POSITA would be motivated to
  remove the holes 43 and 45 . . . because implementing the teachings of
  Laing-049 to enlarge the annular channel would allow water to flow from
  the impeller vanes (revolving plate 3) along the housing front part (blue
  surface) directly to one or more outlets 112 in the hood 1.”). According to
  Petitioner, the combination allegedly results in “an improved water
  circulation pump . . . having better flow characteristics and reduced energy
  consumption” without changing Chang’s principle of operation. Id. at 48–
  49 (citing Ex. 1009 ¶¶ 136–137).




                                        15
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20        Page 17 of 29 PageID 187
  IPR2019-00204
  Patent RE46,655 E

        Patent Owner raises numerous arguments against Petitioner’s
  proposed combination, supporting each argument with testimony of its
  declarant, Dr. Johnson. PO Resp. 6–61. As relevant here, Patent Owner
  argues that Chang and Laing ’049 are directed to different purposes because
  Chang operates in an environment that avoids the use of pipes, whereas
  Laing ’049 discloses a pump in a hot water piping system with a risk of
  backflow and a check valve to limit backflow. Id. at 19 (citing Ex. 1010,
  1:42–46, 2:62–66; Ex. 1011, 2:54–58; Ex. 2004 ¶ 121). According to Patent
  Owner, there is no reason to incorporate Laing ’049’s changes that address
  backflow issues into Chang, which has no risk of backflow. Id. (citing Ex.
  2004 ¶ 121). More specifically, Patent Owner contends that Laing ’049’s
  changes only make sense in the context of removing Laing ’049’s check
  valve and its related power consumption advantages due to the smaller
  motor that can be used in a system without a check valve. Id. at 20–21
  (citing Ex. 1011, 1:20–22, 1:39–44, 1:47–50; Ex. 2004 ¶ 77). Patent Owner
  further argues that Petitioner’s declarant, Dr. Hullender, fails to support his
  opinion that the proposed changes based on Laing ’049 would either reduce
  power consumption of the pump or improve flow. See, e.g., id. at 21–34.
  Patent Owner contends that increasing the annular channel around the
  impeller would only increase recirculation and reduce efficiency, and there
  is no rational basis for making such negative changes to Chang. Id. at 27
  (citing Ex. 2004 ¶ 104), 33–34.
        Patent Owner also argues that Petitioner misinterprets Chang by
  claiming that Chang employs unnecessary flow through chamber 51 via a
  hole in a wall, and that one would have been motivated to incorporate the
  modifications to improve flow by removing such flow restrictions within



                                         16
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20       Page 18 of 29 PageID 188
  IPR2019-00204
  Patent RE46,655 E

  Chang. PO Resp. 35–38 (citing Ex. 1009 ¶¶ 108, 153; Ex. 2020, 93:17–21,
  96:9–13, 105:5–9, 108:2–109:12, 172:17–173:1, 216:5–11, 233:3–17,
  241:13–243:2). According to Patent Owner, “[n]o POSITA would
  intentionally place such a hole through the side wall of a volute” to create
  flow in Chang’s chamber 51, and Chang itself suggests eliminating back
  base 5 and chamber 51, which underscores the lack of flow through chamber
  51. Id. at 38–39 (citing Ex. 2021 ¶¶ 11, 17), 40 (citing Ex. 1010, 2:62–3:8;
  Ex. 2021 ¶ 14). Patent Owner argues that Petitioner’s reliance on “improved
  flow” due to removal of the nonexistent flow in chamber 51 undermines the
  basis for Petitioner’s proposed combination. Id. at 39–40. Patent Owner
  also argues that Petitioner’s proposed modifications improperly remove
  Chang’s hole path 43 (i.e., “volute structure”), rendering the modified Chang
  unsuitable for its intended purpose. Id. at 49–50.
        In its Reply, Petitioner argues that Patent Owner misconstrues Laing
  ’049’s first teaching by not acknowledging that the teaching includes
  enlarging the annular channel and enlarging the outlet port. Pet. Reply 16,
  19. As to flow of water through chamber 51, Petitioner argues that “there is
  no reason the pump chamber does not have fluid in space 51” because Patent
  Owner’s declarant, Dr. Johnson, agreed that some fluid could leak into the
  space. Id. at 25–26 (citing Ex. 1025, 260:11–260:17).
        In its Sur-reply, Patent Owner maintains that because Chang’s pump
  is mounted directly on the wall of a spa, unlike the piped system of Laing
  ’049, there is no reason to modify Chang to limit the effect of backflow as in
  Laing ’049. PO Sur-reply 16 (citing Ex. 2004 ¶ 121). Patent Owner also
  argues that Chang’s design is not intended to flow into chamber 51 of back
  plate 5, even if there was potential for some water to leak into chamber 51.



                                        17
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20       Page 19 of 29 PageID 189
  IPR2019-00204
  Patent RE46,655 E

  Id. at 17–18 (citing Ex. 1009 ¶ 153; Pet. Reply 24–26). Patent Owner
  contends that both of these points were conceded by Petitioner. Id. at 16–17.
  Patent Owner contends that Petitioner’s mistaken belief that hole 45 opens to
  chamber 51 and causes unwanted flow undermines its argument that the
  modifications to Chang will improve flow by eliminating such flow. Id. at
  18–20 (citing Ex. 2020, 105:5–9, 172:17–20, 216:2–11; Pet. Reply 27; PO
  Resp. 35–42).
                      b)    Discussion
        Petitioner’s argument that one of ordinary skill in the art would have
  been motivated to modify Chang’s flow path based on Laing ’049’s first and
  second teachings rests on the premise that Laing ’049 correlates the first and
  second teachings with lower power requirements and improved flow. Pet.
  34–39 (describing Laing ’049’s first and second teachings), 39–49 (applying
  Laing ’049’s teachings to Chang to produce a modified version of Chang).
  Petitioner’s arguments and Dr. Hullender’s testimony are not persuasive
  because they fail to address adequately the context in which Laing ’049
  made its changes.
        Laing ’049 makes clear that the power reduction and improved flow
  relates to the context of the overall system of Laing ’049, not the pump
  itself. Laing ’049 addresses problems in a hot water distribution system, i.e.,
  delivering hot water through pipes in a dwelling. See Ex. 1011, 1:10–15,
  Figs. 1, 4. The prior art system that Laing ’049 seeks to improve upon
  included a check valve to protect against backflow in the system, which
  required increasing the pump power from “approximately 10 watts” to “35
  to 50 watts in order to overcome the resistance of the check valve.” Id. at
  1:21–46. Laing ’049 seeks to improve the pump in such a way that the



                                         18
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20        Page 20 of 29 PageID 190
  IPR2019-00204
  Patent RE46,655 E

  system does not require a check valve to protect against backflow, which
  would, in turn, allow for the use of a lower power pump. Id. at 1:47–50; see
  also id. at 1:53–63 (describing objects of the invention as to provide a low
  power pump “immune to damage due to backflow” and “to limit the energy
  consumption of a hot water distribution system”). Laing ’049 makes clear
  that the elimination of the check valve provides the power savings in the
  system, not any changes within the pump, stating:
        The check valve 7 eliminates any chance of backflow. It should
        be understood that if the effect of backflow could be reduced,
        and the check valve 7 eliminated, the power of the recirculation
        pump 5 could be reduced to approximately 10 watts for a
        typical domestic hot water installation. This will result in a
        substantial power saving over time.
  Id. at 2:58–64.
        As noted above in the overview of Laing ’049, Laing ’049 makes
  three changes to the prior art pump that it describes in an effort to reduce the
  effect of backflow—straightened vanes, a larger annular channel, and a
  larger output port. Id. at 3:10–20. These changes allow for the elimination
  of the check valve in the prior art system, which, in turn, allows for the use
  of a lower power pump. Id. at 1:64–68, 2:59–62. Laing ’049 notes that the
  changes to the pump standing alone “may result in a drop of efficiency and
  throughput,” but these disadvantages are outweighed by the lower impact of
  backflow and the ability to remove the check valve from the system, leading
  to the lower power pump. Id.; see also id. at 1:47–50, 2:62–68, 3:8–15.
        Based on the foregoing, we find that Laing ’049 teaches power
  savings by using a pump less impacted by backflow, which allows for the
  use of a lower power pump. Laing ’049 was not touting the changes in the
  pump itself as leading to power savings, as Petitioner contends. As to


                                        19
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20        Page 21 of 29 PageID 191
  IPR2019-00204
  Patent RE46,655 E

  improved flow, to the extent that Laing ’049 provides any teaching of
  “improved” flow, it relates to the elimination of backflow problems, as
  discussed above. Laing ’049 does not suggest that its design improves flow
  through the pump itself. To the contrary, Laing ’049 states that the disclosed
  changes within the pump will decrease efficiency and throughput, which are
  offset by the absence of the backflow and check valve issues addressed by
  Laing ’049. See Ex. 1011, 3:8–10. As a whole, Laing ’049 does not suggest
  that its changes to the pump, while providing advantages within Laing
  ’049’s system, would provide any advantages in a pipeless system, such as
  Chang’s, without any check valve or backflow concerns. See Tr. 7:19–21
  (Petitioner’s counsel acknowledging that Chang does not include check
  valve or backflow concerns).
        Petitioner contends that Laing ’049 teaches using a smaller impeller,
  which will decrease power requirements. See Pet. 39. There is no dispute
  that smaller impellers require somewhat less power to operate, but Petitioner
  has made no attempt to quantify the amount of such power savings or weigh
  it against competing concerns such as lower efficiency and throughput. Id.
  Moreover, we do not read Laing ’049 as suggesting that the reduced impeller
  size results in any meaningful reduction in power requirements—it says
  nothing about power reduction in relation to impeller size. Ex. 1011, 3:4–
  15. Instead, the only advantage that Laing ’049 mentions as to the reduced
  impeller size is the larger annular channel it creates, which renders the
  impeller less susceptible to backflow, but also less efficient and with less
  throughput. Id. To the extent that it is possible that the power-saving
  benefit of a smaller impeller outweighs the drawbacks of lower efficiency
  and throughout noted in Laing ’049, Petitioner does not explain adequately



                                        20
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20         Page 22 of 29 PageID 192
  IPR2019-00204
  Patent RE46,655 E

  how the smaller impeller outweighs those disadvantages, with adequate
  explanation or support in the record. See Pet. 34–49.
        Petitioner also contends that Laing ’049’s Figure 7 depicts an
  improved flow path. Pet. 36–39. Figure 7 shows a side view of the
  modified pump impeller and flow path. Ex. 1011, Fig. 7. Laing ’049
  describes Figure 7 after first noting the three changes to the prior art pump
  and the improved resistance to backflow: “As illustrated in FIG. 7, the
  annular channel 21 surrounding the impeller 22 and the output port 23 have
  much enlarged cross-sections compared to the annular channel and output
  port illustrated in FIG. 1 of U.S. Pat. No. 3,803,432.” Id. at 3:15–20. This
  single sentence of description does not address any improved flow from use
  of this design. In the context of the paragraph in which the sentence
  appears, the only potential improved flow would be the resistance to
  backflow, and the actual flow out of the pump, or “throughput,” would be
  negatively impacted by the use of the larger annular channel shown in
  Figure 7. See id. at 3:3–15.
        Although not explained by Laing ’049, Petitioner touts the flow of
  water from impeller 22 from the annular channel to output port 23, shown in
  Figure 7, as an improvement over Chang’s existing flow path. Pet. 38. This
  argument lacks adequate explanation and support, as water leaving impeller
  22 would need to take one 90 degree turn at the wall forming the outside of
  annular space 21, then another 90 degree turn into outlet port 23. See id.
  (depicting annotated Fig. 7); Ex. 1011, Fig. 7. Chang’s existing flow out of
  the impeller appears more straightforward by entering hole path 43 via hole
  45, on an arc tangential to the impeller, before making a single 90 degree
  turn to outlet 112. See Ex. 1010, Figs. 1, 2, 4. Even if there were some



                                        21
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20        Page 23 of 29 PageID 193
  IPR2019-00204
  Patent RE46,655 E

  potential benefits due to these proposed changes, Petitioner has not
  adequately explained, with support from evidence in the record, how its
  proposed modifications to Chang would improve Chang’s performance in a
  manner that outweighs the drop in efficiency and throughput inherent in the
  design changes introduced by Laing ’049.
        Given Laing ’049’s description of its changes as causing reduced
  efficiency and throughput in the pump, and the advantages as limited to the
  check valve/backflow context not present in Chang, it was incumbent upon
  Petitioner to do more than assume that Laing ’049’s alleged advantages
  would apply to Chang. As noted above, to the extent there were advantages
  in power savings or improved flow inherent in Laing ’049’s design,
  Petitioner must show those advantages outweighed the disadvantages
  expressly noted by Laing ’049 in its approach, in a system, such as Chang’s,
  without any check valve or backflow issues. Instead, the Petition largely
  ignores the context of Laing ’049 and the reasons why making changes
  deleterious to the pump’s efficiency and throughput nevertheless made sense
  in Laing ’049 due to elimination of the check valve and improved resistance
  to backflow. Moreover, Petitioner’s declarant, Dr. Hullender, does not
  provide the analysis the Petition lacks, as the relevant portions of the
  Hullender Declaration are nearly word-for-word identical to the Petition and
  lack citation to authority beyond Laing ’049 that would support Petitioner’s
  positions. See, e.g., Pet. 34–49; Ex. 1009 ¶¶ 117–137. Patent Owner
  provides more persuasive argument and evidence on these issues, as
  summarized above. We also credit the testimony of Dr. Johnson over that of
  Dr. Hullender because Dr. Johnson’s testimony finds support in the
  references. See, e.g., Ex. 2004 ¶¶ 77–78, 86–104 (describing Laing ’049),



                                         22
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20         Page 24 of 29 PageID 194
  IPR2019-00204
  Patent RE46,655 E

  105–114 (addressing Dr. Hullender’s incorrect reading of Laing ’049), 115–
  129 (addressing the proposed modifications of Chang based on Laing ’049).
        Petitioner raises one argument that is arguably independent of Laing
  ’049, although based on the flow described in Figure 7 of Laing ’049.
  Petitioner argues that the proposed modifications to Chang will improve
  flow in Chang because hole path 43 and hole 45 can be eliminated, as well
  as flow through chamber 51. See Pet. 40, 45. We agree with Patent Owner,
  however, that Petitioner’s argument lacks an adequate foundation in Chang.
  See PO Resp. 35–40 (citing Ex. 1009 ¶¶ 108, 153; Ex. 1010, 2:62–3:8; Ex.
  2020, 93:17–21, 96:9–13, 105:5–9, 108:2–109:12, 172:17–173:1, 216:5–11,
  233:3–17, 241:13–243:2; Ex. 2021 ¶¶ 11, 14, 17). Chang does not state that
  water flows via a hole into chamber 51, and strongly suggests that no flow
  through chamber 51 was intended because Chang contemplates removing
  back base 5. See Ex. 1010, 2:67–3:2. With back base 5 removed, any flow
  into chamber 51 would escape from the pump, severely compromising the
  operation of Chang. See Ex. 2021 ¶¶ 11–17; Ex. 2020, 98:6–102:1 (Dr.
  Hullender unable to make sense of how removing back base 5 in Chang
  would work). Chang itself appears to undermine Petitioner’s assertion that
  Chang could be improved by eliminating flow through chamber 51, because
  that flow does not exist. At oral argument, Petitioner indicated that it
  “basically . . . retracted” this argument, stating that it “do[es]n’t know”
  whether Chang’s structure is open to chamber 51, and “can’t tell” whether
  there is flow in chamber 51. Tr. 27:7–28:17. If Chang does not teach flow
  in chamber 51, then removing such allegedly unwanted flow cannot provide
  an advantage and a reason to modify Chang. Even if Petitioner had not
  effectively retracted the argument at oral argument, we are not persuaded



                                         23
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20         Page 25 of 29 PageID 195
  IPR2019-00204
  Patent RE46,655 E

  that the elimination of any alleged flow in Chang’s chamber 51 provides a
  reason to modify Chang’s flow path.
          Based on the foregoing, Petitioner does not provide sufficient
  argument and evidence to establish, by a preponderance of the evidence, that
  one of ordinary skill in the art would have been motivated to modify Chang
  based on Laing ’049’s teachings, in a manner that results in a modified
  device meeting all of the limitations of claim 4. Because the modified
  version of Chang based on Laing ’049 provides the premise for Petitioner’s
  assertion that all of the limitations of claim 4 are disclosed by the
  combination of Chang and Laing ’049, the lack of support for Petitioner’s
  proposed combination fatally undermines Petitioner’s obviousness
  challenge. See Pet. 50–72 (relying on the proposed combination of Chang
  and Laing ’049 in the context of assertions as to claim 4).
                4.     Conclusion
          “Once all relevant facts are found, the ultimate legal determination [of
  obviousness] involves weighing of the fact findings to conclude whether the
  claimed combination would have been obvious to an ordinary artisan.”
  Arctic Cat Inc. v. Bombardier Recreational Prods. Inc., 876 F.3d 1350, 1361
  (Fed. Cir. 2017) (quoting In re Cyclobenzaprine Hydrochloride Extended-
  Release Capsule Patent Litig., 676 F.3d 1063, 1068–69 (Fed. Cir. 2012)).
  Above, based on full record before us, we consider the evidence regarding
  (1) the level of ordinary skill in the art, (2) the scope and content of the prior
  art, and (3) any differences between the claimed subject matter and the prior
  art.5


  5
   Neither party addresses the presence or absence of any objective indicia of
  nonobviousness, the fourth Graham factor.

                                         24
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20       Page 26 of 29 PageID 196
  IPR2019-00204
  Patent RE46,655 E

        Weighing these underlying factual determinations, Petitioner has
  failed to establish, by a preponderance of the evidence, that the subject
  matter of claim 4 would have been obvious over Chang and Laing ’049.
  Petitioner’s challenge to dependent claims 5–14, 24–30, 32–34, 36–48, and
  50–54 relies on the same flawed rationale for combining Chang and Laing
  ’049. Pet. 73–106. Those dependent claims have not been shown to be
  unpatentable for the same reasons.
        E.     Obviousness Based on Chang, Laing ’049, and Laing ’275
        Petitioner challenges claims 15–23, 31, 35, 49, and 55–74 under 35
  U.S.C. § 103 as unpatentable over Chang, Laing ’049, and Laing ’275. Pet.
  107–123. For these challenges, Petitioner cites to the asserted references
  and declarant testimony. Id. Claim 15 is the only independent claim
  challenged on this basis. Id. at 108.
        Laing ’275 relates to “a hot water distribution system incorporating a
  pump.” Ex. 1012, 1:7–8. Petitioner contends that one of ordinary skill in
  the art would have further modified the proposed Chang/Laing ’049
  combination with the teachings of Laing ’275. Pet. 107 (citing Ex. 1009
  ¶ 188). Petitioner’s challenge based on Chang, Laing ’049, and Laing ’275
  expressly relies on the combination of Chang and Laing ’049 that Petitioner
  proposes in the context of the previous challenge based on Chang and Laing
  ’049. See id. (“For the reasons discussed herein in Section VI.A., a POSITA
  would know of Laing-049 and be motivated to combine the teachings of
  Laing-049 with Chang to produce a modified water circulation pump having
  improved characteristics.” (citing Ex. 1009 ¶ 188)); see also id. at 108–17
  (relying on analysis for claim 4 for many of the limitations of claim 15).
  Patent Owner’s arguments against the combination of Chang and Laing ’049



                                          25
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20        Page 27 of 29 PageID 197
  IPR2019-00204
  Patent RE46,655 E

  apply equally to this challenge that relies on the same combination with the
  same rationale.
        For the reasons discussed above in the context of claim 4, Petitioner
  has failed to establish that one of ordinary skill in the art would have been
  motived to modify Chang using Laing ’049’s teachings in the manner
  proposed by Petitioner. Weighing the underlying factual determinations,
  Petitioner has failed to establish, by a preponderance of the evidence, that
  claim 15 would have been obvious over Chang, Laing ’049, and Laing ’275.
  Petitioner’s challenge to dependent claims 16–23, 31, 35, 49, and 55–74
  relies on the same flawed rationale for combining Chang and Laing ’049.
  Pet. 107, 118–123. Those dependent claims have not been shown to be
  unpatentable for the same reasons.




                                        26
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20            Page 28 of 29 PageID 198
  IPR2019-00204
  Patent RE46,655 E

                                  CONCLUSION6
          In summary:
                       35                          Claims               Claims
                             Reference(s)/
          Claims     U.S.C.                        Shown             Not Shown
                                 Basis
                        §                        Unpatentable       Unpatentable
      4–14, 24–30, 103      Chang, Laing                            4–14, 24–30,
      32–34, 36–48,         ’049                                    32–34, 36–48,
      50–54                                                         50–54
      15–23, 31, 35, 103    Chang, Laing                            15–23, 31, 35,
      49, 55–74             ’049, Laing                             49, 55–74
                            ’275
      Overall                                                       4–74
      Outcome

                                       ORDER
          In consideration of the foregoing, it is hereby:
          ORDERED that none of claims 4–74 of U.S. Patent No. RE46,655 E
  have been shown to be unpatentable; and
          FURTHER ORDERED that, because this is a Final Written Decision,
  parties to the proceeding seeking judicial review of the decision must
  comply with the notice and service requirements of 37 C.F.R. § 90.2.




  6
    Should Patent Owner wish to pursue amendment of the challenged claims
  in a reissue or reexamination proceeding subsequent to the issuance of this
  decision, we draw Patent Owner’s attention to the April 2019 Notice
  Regarding Options for Amendments by Patent Owner Through Reissue or
  Reexamination During a Pending AIA Trial Proceeding. See 84 Fed. Reg.
  16,654 (Apr. 22, 2019). If Patent Owner chooses to file a reissue application
  or a request for reexamination of the challenged patent, we remind Patent
  Owner of its continuing obligation to notify the Board of any such related
  matters in updated mandatory notices. See 37 C.F.R. § 42.8(a)(3), (b)(2).

                                          27
Case 3:18-cv-01933-N Document 24-1 Filed 06/01/20   Page 29 of 29 PageID 199
  IPR2019-00204
  Patent RE46,655 E

  For PETITIONER:

  Gregory Howison
  Keith Harden
  John Arnott
  MUNCK WILSON MANDALA, LLP
  ghowison@munckwilson.com
  kharden@munckwilson.com
  jarnott@munckwilson.com


  For PATENT OWNER:

  Glen Nuttall
  Tom Dao
  KLEIN, O’NEILL & SINGH, LLP
  gnuttall@koslaw.com
  tdao@koslaw.com




                                    28
